Citation Nr: 1224850	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974, February 2003 to January 2004, and January 2004 to March 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for DDD of the cervical spine.  The Veteran contends that his cervical spine condition is a result of a November 2003 in-service incident.

The Veteran was afforded a VA spine examination in August 2005.  The Veteran reported a history of low back pain since 2003 while in the National Guard.  Specifically, the Veteran reported that he was lifting heavy boxes and when one of them was about to fall, he tried to prevent it and felt a sharp pain that came from the neck to the lower back, and radiated to the right lower extremity.  The Veteran complained of pain in the neck with an intensity of 10 out of 10.  An August 2005 MRI showed mild degenerative changes in the cervical spine, a small disk protrusion at C4-C5, posterior osteophyte and broad disk protrusion at C5-C6, and left posterior osteophyte at C6-C7.  The examiner concluded that cervical DDD most likely was normal changes of aging.  However, the examiner failed to discuss pertinent medical records that noted complaints of and treatment for neck pain.   Specifically, the November 2003 incident report did not note a neck injury or neck pain; however, there are December 2003 physical therapy treatment records that show notations of an in-service incident and complaints of neck pain.  This was not addressed by the VA examiner.  

Since the claim is being remanded, VA should obtain any outstanding VA and private treatment records.  The most recent VA treatment records show an August 2007 MRI of the cervical spine.  Additionally, the Veteran submitted an August 2005 MRI of the cervical spine from a private treating physician.  It is unclear to the Board if there are any further outstanding private and VA treatment records after that time.  As these VA and private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC should obtain any of the Veteran's outstanding VA treatment records dated from August 2007 to the present.  Additionally, t

3. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any current cervical spine disability.  The claims file and a copy of the remand should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

A. The examiner should diagnose any cervical spine disability found to be present.

B. The examiner should state whether it is at least as likely as not that any current cervical spine condition, including degenerative disc disease, had its clinical onset in service or is related to any in-service disease, event, or injury.

C. If the answer to "B" is negative, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed cervical spine condition was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disease process) by a service-connected disability or disabilities, to include lumbar and/or left shoulder disabilities.  Please specifically address whether there was any increase in severity of the Veteran's cervical spine disability that was proximately due to or the result of the Veteran's lumbar and/or left shoulder disabilities, and not due to the natural progress of the Veteran's cervical spine disability. 

In offering an opinion, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, the November 2003 in-service incident report, the December 2003 physical therapy treatment records (these records are in Volume 2 of the claims file and have been tabbed on the right in pink), VA outpatient treatment records, private treatment records, the August 2005 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

